Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Applicant’s amendment filed on February 03, 2022 was received.  Claim 1 was amended.  Support for amendment can be found in claims 3, 21, and 35, and page 16 line 16-23, page 28, line 18- page 29, line 2 of current Specification.
The text of those sections of Title pre-AIA  35, U.S.C. code not included in this action can be found in the prior Office Action issued on February 05, 2020. 

Claim Rejections - 35 USC § 112
Claims 1-2, 4-9, 18-27, 34, and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  “wherein the polyhydroxy group-containing compound (A) is a polyacrylate polyol or a polymethacrylate polyol” is not further limiting claim a polyacrylate polyol and/or a polymethacrylate polyol in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claims 19-20 are depended on claim 3, which was cancelled by Applicant, therefore claims 19-20 are not consider and shall be cancelled.

Claim Rejections - 35 USC § 103
Claims 1-2, 4-9, 18-27 and 34 are rejected under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Brecht et al. (US 6,590,057 B1) in view of Groenewolt et al.  (US 8,569,438 B2), as evidenced by Hsieh et al. (US 2006/0036007 A1).  
Regarding claim 1, Brecht teaches a composition comprising catalyst lithium and bismuth metal component for example (Col. 2, lines 6-8), comprising   a) organic polyisocyanates with f) a catalyst mixture containing i) at least one organic titanium and/ or zirconium compound, ii) at least one organic lithium carboxylate, iii) additionally at least one organic bismuth carboxylate, for example, wherein components a), b), and f) are present separately from one another, or are mixed wholly or at least partly with one another (Col. 2, lines47-Col. 3, lines 37, Col. 7, lines 17-24, Col. 12-16), regarding to the coating material system in the preamble, because polyurethane with polyhydroxy and polyisocyanate using as coating is well known in the art, as evidenced by Hsieh et al. polyurethane produced with polyisocyanate and hydroxyl functional group, such as polyether polyol or polyester polyol ([0105]), and metallic catalyst, such as zinc, lithium, and bismuth ([0033]), is used in powder coating for example (Abstract, [0069], [0073]-[0077], [0109]), in experiment 10 the use of metal catalysts, wherein the molar ratio of Li:Bi is 7.44 (as admitted by Applicant in Applicant’s remark filed on August 22, 2019 on page 13 in copanding Application 15/545561, “in the example of Brecht, …while experiment 10 discloses a molar ratio of Li:Bi of 7.44.”), and in experiment 25 in table 8, 0.04wt% Li-2-Hex cem and 0.02 wt% of Coscat 83 (Bismuth component), therefore the molar ratio of Li:Bi is 9.6:1 (calculation of mole ratio: Li-2-Hex cem is Lithium 2-ethylhexanoate according to table 3 in Col.12, which has a molecular weight of 150.2 
Brecht doesn’t explicitly teach polyacrylate polyols and/or polymethacrylate polyols having an acid number of not more than 9 mg KOH/g of the corresponding polyacrylate polyols and/or polymethacrylate polyols compound.  However, in an analogous art in the same field of endeavor, Groenewolt teaches a coating composition for producing polyurethane comprising at least one hydroxyl-containing compound (A) such as polyacrylate polyols with an acid number of between 0 and 30 mg KOH/g (Col. 10, lines 4-39, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply polyacrylate polyols with an acid number of between 0 and 30 mg KOH/g to the polyurethane composition in Brecht, because Groenewolt disclosed the use of polyacrylate polyols with an acid number of between 0 and 30 mg KOH/g is very preferred and produce a high scratch resistance and weathering stability coating agent as a whole (Col. 1, lines 15-19, Col. 10, lines 4-39).  Brecht does not explicitly teaches the whole range of the acid number of the polyacrylate polyols compound, not more prima facie obvious to have selected the overlapping portion of the range not more than 9 mg KOH/g, because the claimed range not more than 9 mg KOH/g overlap or lie inside ranges disclosed by the prior art an acid number of between 0 and 30 mg KOH/g, a prima facie case of obviousness exists and expect the same success when applying the same acid number.  

Regarding claim 2, Brecht teaches a catalyst mixture containing i) at least one organic titanium and/ or zirconium compound, ii) at least one organic lithium carboxylate, iii) additionally at least one organic bismuth carboxylate, for example (Col. Col. 3, lines 8-13, Col. 7, lines 17-24, Col. 12-16).
Regarding claim 4, Brecht teaches wherein the polyioscyanate-containing compound is 1,6-hexamethylene diisocyanate (HDI), for example (Col. 3, lines 24-65).
Regarding claim 5, Brecht teaches a composition as disclosed above. Brecht doesn’t explicitly teach an acid number of the polyhydroxy group-containing compound.  However, in an analogous art in the same field of endeavor, Groenewolt teaches a coating composition for producing polyurethane comprising at least one hydroxyl-containing compound (A) such as polyester polyols, polyacrylate polyols with an acid number of between 0 and 30 mg KOH/g (Col. 10, lines 4-39, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05). 
Brecht does not explicitly teaches the whole range of the acid number of the polyhydroxy group-containing compound, not more than 7 mg KOH/g, but teaches an acid number of between 0 and 30 mg KOH/g as discussed above.   It would have been a prima facie obvious to have selected the overlapping portion of the range not more than 7 mg KOH/g, because the claimed range not more than 7 mg KOH/g overlap or lie inside ranges disclosed by the prior art an acid number of between 0 and 30 mg KOH/g, a prima facie case of obviousness exists and expect the same success when applying the same acid number.  
Regarding claim 6, Brecht teaches comprising at least one polymer polyol containing 1 to 50 wt. % filler, relative to the polymer polyol (Col. 2, lines 47-65), wherein the individual components are present separately form one another or are mixed wholly or at least partly with one another or with components a), b) or f) (Col. 3, lines 24-36).

Regarding claim 8, Brecht teaches it is also known to use organic compounds or organic salts of various other elements, such as lithium, titanium and bismuth (Col. 1, lines 17-25, Col. 7, lines 25-43, Col. 8, lines 38-61).
Regarding claim 9, Brecht teaches comprising at least one polymer polyol containing 1 to 50 wt. % filler, relative to the polymer polyol (Col. 2, lines 47-65), wherein the individual components are mixed wholly or at least partly with one another or with components a), b) or f) (Col. 3, lines 24-36), and prepolymers having such isocyanate groups, by the reaction with low-molecular weight chain extenders and/or crosslinking agents d) and/or the remaining portion of the polyol components b) and optionally c) (Col. 3, lines 24-36).
Regarding claim 18, Brecht teaches a catalyst mixture containing i) at least one organic titanium and/ or zirconium compound, ii) at least one organic lithium carboxylate, iii) additionally at least one organic bismuth carboxylate, for example (Col. Col. 3, lines 8-13, Col. 7, lines 17-24, Col. 12-16).
Regarding claim 19, Brecht teaches in experiment 25 in table 8, 0.04wt% Li-2-Hex cem and 0.02 wt% of Coscat 83 (Bismuth component), therefore the molar ratio of Li:Bi is 9.6:1 (calculation of mole ratio: Li-2-Hex cem is Lithium 2-ethylhexanoate according to table 3 in Col.12, which has a molecular weight of 150.2 g/mol, and Coscat 83 is Bismuth(III) neodecanoate according to table 3, which has a molecular weight of 722.7g/mol, therefore the mole ratio of Li:Bi is 9.6:1 mol/mol).

Regarding claim 21, Brecht teaches a composition as disclosed above. Brecht doesn’t explicitly teach the polyhydroxy group-containing compound is polyacrylate polyols or polymethacrylate polyols.  However, in an analogous art in the same field of endeavor, Groenewolt teaches a coating composition for producing polyurethane comprising at least one hydroxyl-containing compound (A) such as polyacrylate polyols and/or polymethacrylate polyols (Col. 10, lines 4-17). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a hydroxyl-containing compound (A) polyacrylate polyols and/or polymethacrylate polyols to the polyurethane composition in Brecht, because Groenewolt disclosed the use of a hydroxyl-containing compound (A) such as polyacrylate polyols and/or polymethacrylate polyols is very preferred and produce a high scratch resistance and weathering stability coating agent as a whole (Col. 1, lines 15-19, Col. 10, lines 4-39). 
Regarding claim 22, Brecht teaches a composition as disclosed above. Brecht doesn’t explicitly teach an acid number of the polyhydroxy group-containing compound.  However, in an analogous art in the same field of endeavor, Groenewolt teaches a coating composition for producing polyurethane comprising at least one hydroxyl-In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a hydroxyl-containing compound (A) such as polyacrylate polyols with an acid number of between 0 and 30 mg KOH/g to the polyurethane composition in Brecht, because Groenewolt disclosed the use of a hydroxyl-containing compound (A) such as polyacrylate polyols with an acid number of between 0 and 30 mg KOH/g is very preferred and produce a high scratch resistance and weathering stability coating agent as a whole (Col. 1, lines 15-19, Col. 10, lines 4-39). 
Brecht does not explicitly teaches the whole range of the acid number of the polyhydroxy group-containing compound is 0.5-5 mg KOH/g, but teaches an acid number of between 0 and 30 mg KOH/g as discussed above.   It would have been a prima facie obvious to have selected the overlapping portion of the range is 0.5-5 mg KOH/g, because the claimed range is 0.5-5 mg KOH/g overlap or lie inside ranges disclosed by the prior art an acid number of between 0 and 30 mg KOH/g, a prima facie case of obviousness exists and expect the same success when applying the same acid number.  
Regarding claim 23, Brecht teaches a composition as disclosed above. Brecht doesn’t explicitly teach the polyhydroxy group-containing compound is polymethacrylate 
Regarding claim 24, Brecht teaches comprising at least one polymer polyol containing 1 to 50 wt. % filler, relative to the polymer polyol (Col. 2, lines 47-65),
Regarding claim 25, Brecht teaches the catalysts can be added to the polyol formulation either as a prepared mixture in the corresponding ratio (Col. 7, lines 17-23).
Regarding claim 26, Brecht teaches wherein the catalyst of component ii) can also a solution of a lithium hydroxide or carbonate or a solution of a mixture of these salts in one or more of the carboxylic acids described above (Col. 7, lines 25-43, Col. 8, lines 38-61).
Regarding claim 27, Brecht teaches wherein more preferred catalyst is Lithium(l) neodecanoate for example (Col. 7, lines 25-43, Col. 8, lines 38-61).
Regarding claim 34, Brecht teaches a composition as disclosed above.  Brecht does not explicitly wherein the catalyst further comprises zinc in an example.  However, Brecht discloses the use of lithium compounds together with zinc compounds is an 

The claim rejections under pre-AIA  35 U.S.C. 103 (a) as being unpatentable over Brecht et al. (US 6,590,057 B1) in view of Groenewolt et al.  (US 8,569,438 B2), as evidenced by Hsieh et al. (US 2006/0036007 A1) as applied to Claims 1-2, 4-9, 18-27 and 34, and as evidenced by Kar et al.  (section: Antifoaming Agents as attached). Claim 37 is maintained.
Regarding claim 37, Brecht teaches wherein additives can be added to the mixture for example, castor oil and polydimethyl siloxanes (Col. 10, lines 14-51), as evidence by Kar, insoluble oils (caster oil) and polydimethylsiloxanes are commonly used as antifoaming agents for minimize foaming (Science Direct, Antifoaming Agent, page 1 of 9 as attached).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-9 and 18-27and are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 19-26 and 37-44 of copending Application No. 15/545,561 (‘561).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 19 and 22 are generic to all that is recited in claims 1 of copending application '561.  That is, claims 19 and 22 of copending application falls entire within the scope of claim 1 or, in other words, claim 1 is anticipated by claims 19 and 22 of copending application.  
provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed on July 16, 2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are 
Brecht does not teach the coating material system is not aqueous;
Brecht in view of  Groenewolt et al. do not teaches polyacrylate polyol and/or a polymethacrylate polyol having acid numbers of not more than 9 mg KOH/g;
It should be considered that in a coating material system, the forming of bubbles or foam, as well as a long cream time, is not desired at all. In contrast, rapid curing without the formation of bubbles is required so that the coating material system can advantageously be used for automotive refinishing and for the coating of commercial vehicles. The coating material system according to amended claim 1, therefore, even comprises in some cases defoamers;
Brecht discloses completely different technical field;
Groevewolt discloses silane group and catalyst Li is not combine with other catalysts. 
Groenewolt offers no basis to select an acid number of not more than 9 mg KOH/g, Groenewolf fails to indicate any criticality in its acid number range.

In response to Applicant’s arguments, please consider the following comments.
In response to Applicant’s arguments, the examiner respectfully disagrees.  
Brecht teaches wherein the coating material system is not aqueous for example, blowing agents is optional, in one embodiment the starting components are homogeneously mixed in the absence of blowing agents g) (Col. 2, lines 47-Col. 3, lines 37, Col. 11, lines 7-12).

 The rebuttal by the unexpected performance for the claimed method on prima facie obviousness is not commensurate in regards to claims, in that claims are broader than evidence presented for unexpected results.  Applicant’s examples do not show unexpected of the acid number range claimed for all examples, because both C4 and I4 show a print test time >360 min, even though, I4 has acid number 1.5 mg KOH/g and C4 have acid number 14.1 mg KOH/g with same other components, but the curing rate for I4 and C4 are the same >360 min.  Therefore, the acid number range claimed is not unexpected.  

In response to Applicant’s arguments, the examiner respectfully disagrees. In response to applicant's argument the scope of the claim is not exclude bubbles or foam, because the scope of the claim is comprising. In other words, Applicant is arguing limitations not in the scope of the claim.

In response to Applicant’s arguments, the examiner respectfully disagrees. Both Brecht and Groenewolt teaches the same field of producing polyurethane.  Polyurethane with polyhydroxy and polyisocyanate using as coating is well known in the art, and Brecht discloses that the field of application for the use of lithium and 

In response to Applicant’s arguments, the examiner respectfully disagrees. In response to applicant's argument the scope of the claim is not exclude silane group, because the scope of the claim is comprising. In other words, Applicant is arguing limitations not in the scope of the claim.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response to Applicant’s arguments, the examiner respectfully disagrees.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply a hydroxyl-containing compound (A) such as polyester polyols, polyacrylate polyols with an acid number of between 0 and 30 mg KOH/g to the polyurethane composition in Brecht, because Groenewolt disclosed the use of a hydroxyl-containing compound (A) such as polyester polyols, polyacrylate polyols with an acid number of between 0 and 30 mg KOH/g is very preferred and produce a high scratch resistance and weathering stability coating agent as a whole (Col. 1, lines 15-19, Col. 10, lines 4-39).  Brecht does not explicitly teaches the whole range of the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/HAI Y ZHANG/Primary Examiner, Art Unit 1717